Citation Nr: 0947413	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including  infrapatellar tendonitis with 
degenerative changes, to include as secondary to a service-
connected left knee disability.

2.  Entitlement to service connection for a chronic left hip 
disability, to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for a back disability, 
to include chronic lumbar spine strain and degenerative disc 
disease.

4.  Entitlement to service connection for a neck disability, 
to include degenerative disc disease with fusions of the 
cervical spine.

5.  Entitlement to increased rating for degenerative joint 
disease with a status post meniscectomy and medial collateral 
ligament repair and posterior cruciate insufficiency, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1967.  The Veteran apparently also served in the Air 
Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied the Veteran's 
claims for entitlement to service connection for: a back 
condition; a neck condition; a left hip condition; a right 
knee condition, to include as secondary to a service-
connected left knee condition; and posttraumatic stress 
disorder (PTSD).  In the same decision, the RO also granted 
the Veteran's claim for service connection for bilateral 
hearing loss, evaluating the disorder as noncompensable (zero 
percent disabling); and denied the Veteran's claim for an 
increased rating for residuals of left knee injury, currently 
evaluated as 20 percent disabling.  The Veteran filed a 
timely Notice of Disagreement (NOD) in November 2006, 
specifically disagreeing with: the denials of service 
connection for the back, neck, left hip, and right knee 
disorders; and the ratings assigned to the left knee and 
bilateral hearing loss disorders.  As the Veteran did not 
submit written disagreement with the RO's denial of his claim 
for service connection for PTSD, that claim is not appellate 
status and is not before the Board.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009).  

Subsequently, in April 2008, the RO provided a Statement of 
the Case (SOC).  In May 2008, the Veteran filed a timely 
substantive appeal to the Board, specifically appealing the 
denial of his claims for service connection for the back, 
neck, left hip, and right knee disorders; and the rating 
assigned to his left knee disorder.  As the Veteran 
specifically excluded his claim for an increased 
(compensable) initial rating for his bilateral hearing 
disorder, that claim is not appellate status and is not 
before the Board.  Id.  

The RO did include the claim for a compensable rating for 
hearing loss in its September 2008 supplemental statement of 
the case but subsequently received written argument from the 
Oregon Department of Veterans Affairs did not include this 
claim, which is consistent with the Veteran's substantive 
appeal, and thereafter the RO closed the appeal for an 
increased (compensable) rating for hearing loss.  See 
certification of Appeal (VA Form 8).  The facts of this case 
are distinguished from the Court's holding in Percy v. 
Shinseki, 23 Vet. App. 37 (2009); the requirement that there 
be a substantive appeal is not waived.

The Veteran did not request a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary regarding the Veteran's claims 
currently on appeal.  38 C.F.R. § 19.9 (2009).  Accordingly, 
further appellate consideration will be deferred and this 
case is remanded for action as described below.

The Veteran essentially contends, in part, that the 20 
percent rating assigned for his left knee condition does not 
adequately compensate for the severity of this disorder.  He 
further asserts that purported injuries he sustained to his 
neck and back during service resulted in current cervical 
spine and back disabilities.  The Veteran also claims that 
his current right knee disorder is either directly related to 
service or is secondary to his left knee disorder.  

In a service personnel record, specifically a report of 
combat history it was noted that the Veteran was injured in 
two separate landmine explosions in Vietnam.  During the 
first incident, dated January 6, 1966, the Veteran 
experienced lacerations of the face and legs.  During the 
second incident, dated January 25, 1966, the Veteran 
experienced a sprained left ankle and a slight concussion.  
Service treatment records indicated evaluation and treatment 
for a left leg injury incurred in a landmine explosion in 
January 1966.  (In addition to bilateral hearing loss, 
service connection is currently in effect for residuals of a 
left knee injury, rated 20 percent; and an abrasion in the 
perinasal area secondary to a shrapnel wound, rated zero 
percent.)  According to the Veteran's accounts of the 
landmine explosions, included in a December 2005 statement, 
on January 5, 1966, his truck hit a landmine, resulting in 
his being thrown in the air and hitting the ground on the 
back of his head and shoulders.  During the second landmine 
incident, on January 25, 1966, he recalled that he 
experienced a compression of his entire spine.  

The VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  This duty includes assisting the Veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth Secretary's various duties to claimant).  
Regarding the procuring of treatment records, the Board finds 
that there is some indication that there is some relevant 
evidence that might be available has not been obtained.  

In support of the Veteran's claims for service connection for 
back and neck disabilities, the Board notes that the record 
contains a June 1991 letter Dr. John B. Burr, M.D., of Salem, 
Oregon, indicating that he performed surgery on the Veteran's 
cervical spine in January 1991.  This letter contains Dr. 
Burr's contact information in the letterhead.  In a July 1991 
statement, the Veteran recalled that Dr. Burr told him in 
1990 that his neck disorder was caused by an incident 
involving landmine explosion during service.  The record of 
evidence does not contain any treatment records from Dr. 
Burr's office nor has the VA apparently sought to obtain 
them.  In accordance with the VA's duty to assist in 
obtaining evidence necessary to substantiate the claims on 
appeal, the Board finds that the AMC/RO must attempt to 
obtain all evidence pertinent to the Veteran's claimed back 
and neck disorders and associate them with the claims file.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(1)(2).

The medical evidence currently of record includes copies of 
two VA medical examination reports.  However, as will be 
explained below, the Board finds that neither examination is 
adequate in evaluating Veteran's claims.  For example, 
although the first examination, conducted in August 2005, 
included a thorough physical examination, the examiner noted 
that he did not review the claims file prior to writing his 
opinion regarding the etiology of the Veteran's right leg 
disorder.  The fact that this opinion was written without the 
review of previous treatment records limits its probative 
value.   

In addition, the Board notes several faults with the second 
examination report, authored in February 2008.  First, in 
noting his review of the evidence regarding the Veteran's 
left hip pain, the February 2008 examiner stated that the 
August 2005 "examination shows that the left hip was 
referred to from the left knee."  The Board notes that the 
August 2005 examiner actually wrote that the Veteran's left 
hip condition was at least as likely as not secondary to a 
right knee disorder.  More over, the examiner stated in his 
report that he examined the Veteran's hip during a physical 
examination, but did not indicate that he had performed an X-
ray to aid in his diagnosis.  As part of this remand, the 
Board asks that any X-ray reports used by the February 2008 
examiner be incorporated into the claims file and, as part of 
the examination requested below, a determination must be made 
as to whether additional X-rays are necessary to provide the 
opinions responsive to the questions posed by the Board in 
this remand.  (See below).  .

Regarding the service-connected left knee disorder, upon 
physical examination, the February 2008 examiner noted an 
increase in posterior laxity with a positive sag sign 
indicating injury to the posterior cruciate ligament.  The 
examiner did not provide an opinion regarding the extent of 
the laxity (i.e. slight, moderate, severe).  The Board notes 
that such an opinion would be of great assistance in 
evaluating the Veteran's knee disorder.  In fact, this 
evidence raises two questions that require medical input: Is 
the Veteran's ligamentous laxity consistent with instability 
and, in either case, is the laxity or instability slight, 
moderate or severe in degree. 

Furthermore, regarding the Veteran's right knee injury, the 
February 2008 examiner opined that he found "no evidence to 
indicate that the right knee is service related to the left 
knee."  He later stated that it was "not at least as likely 
as not that the left knee ha[d] caused the right knee."  The 
Board notes that this examiner did not provide an opinion as 
to whether the service-connected left knee disorder 
aggravated the Veteran's current right knee disorder.  See 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Also, neither he, nor the August 2005 
examiner indicated whether the Veteran had a right knee 
disorder that is causally linked to any incident of service, 
to include an injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
see also, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  As such, as part of this remand, opinions regarding 
secondary service connection based upon aggravation and 
direct service connection will be requested.

Finally, regarding the Veteran's neck and back disorders, the 
February 2008 examiner stated in his conclusion that it was 
not at least as likely as not that the Veteran's current left 
knee disorder caused the disorders of the lumbar and cervical 
spines.  The Board notes that the Veteran claims that his 
neck and back are directly related to service in Vietnam, 
rather than secondary to his service-connected left knee 
disorder.  Moreover, the examiner stated that the record of 
evidence indicates that the Veteran experienced a single 
traumatic accident during service that did not cause "any 
back pain or cervical pain that he had left service with.  
(Emphasis added).  From this somewhat confusing sentence, the 
Board assumes that the examiner concluded that at in-service 
accident did not cause a back or neck disorder noted to be 
chronic since his date of discharge.  However, the Veteran 
experienced two landmine explosions during service and that 
the Veteran has reported that each incident caused damage to 
his head, neck, or spine.  As the Veteran engaged in combat 
with the enemy during these incidents, such injuries are not 
in dispute.  See 38 U.S.C.A. § 1154(b).  Moreover, this 
opinion is inadequate because it does resolve the issue 
before the Board at this time: specifically, whether the 
Veteran's current back and neck disorders were incurred in 
service.  38 C.F.R. § 3.303(d).  (Emphasis added).  As this 
is a claim for direct service connection and neither examiner 
offered an adequate opinion regarding a potential nexus 
between the Veteran's back and neck disorders and his in-
service trauma, the Board finds that another examination and 
opinion will be necessary.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (a medical opinion "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions" and the Board's reliance on 
an "unsupported conclusion" in a medical opinion "hampers 
meaningful review by the Court").  

The Board further notes that, in a May 2008 statement, the 
Veteran's representative stated that the February 2008 
medical examination was inadequate for reasons other than 
those stated in the preceding paragraphs.  He noted that the 
examination was performed an orthopedic physician's 
assistant.  He also stated that, in making findings regarding 
the Veteran's right knee claim, the examiner did not take 
into account statements made by the Veteran's doctor to the 
Veteran indicating that his right knee disorder was caused by 
a service-connected left knee disorder.  In discussing the 
Veteran's claims for service connection for back and neck 
disorders, he indicated that it could take years for a 
spinous injury to occur, a fact not referred to in the 
February 2008 VA medical examination report.  He noted that, 
in a DVD used by the Portland VAMC Physical Therapy 
Department, entitled "Healthy Back for Life," the DVD 
creators stated "a back injury is a result of a several 
incidences over a period of time and can go undetected for 
years."  Therefore, he requested that the VA request a new 
examination to be performed by an orthopedic specialist (MD); 
and that the RO obtain a copy of "Healthy Back for Life" to 
utilize in re-evaluating the Veteran's claim.

As noted previously, the Board finds the February 2008 VA 
examination report to be inadequate on other grounds and will 
request that the AMC/RO schedule another orthopedic or joints 
examination.  In addressing the Veteran's representative's 
contentions, the Board notes that a physician's assistant is 
qualified to give such an examination so this is not a reason 
for deeming the examination to be inadequate.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that 
medical examinations may be conducted by licensed healthcare 
professionals competent to provide diagnoses, statements, or 
opinions); Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(finding opinions of a VA registered nurse therapist 
competent medical testimony and requiring the Board to 
provide reasons or bases for finding those opinions 
unpersuasive).  Second, at this time, the record does not 
include any statements from a doctor indicating that the 
Veteran's right knee injury resulted from his left knee 
injury.  Finally, regarding the DVD evidence, the Board notes 
that the Court of Appeals for Veterans' Claims has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  

In this instance, the representative is referring to a DVD 
containing information about back injuries that is generic in 
nature; it is not specific to the Veteran's alleged nexus 
between his back disorder and in-service injuries.  Under 
these circumstances, the Board has no duty to obtain such 
evidence.  However, the Veteran may submit the DVD in 
question.  He is advised that the Court of Appeals for 
Veterans' Claims has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. 
West, 12 Vet. App. 222, 228 (1999). .

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance 
with all VCAA notice and assistance 
requirements.  

At a minimum, the AMC/RO must notify the 
appellant and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice- 
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (Sept. 
7, 2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  The AMC/RO should ask the appellant to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
treatment for his claimed back, knee, 
neck, and left hip disorders in recent 
years.  After securing the necessary 
releases, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant.  At a 
minimum, the AMC/RO should seek to procure 
any outstanding records from Dr. John B. 
Burr of Salem, Oregon regarding treatment 
for the Veteran, and any X-ray reports 
used by the February 2008 examiner in the 
authoring of his report.  

3.  The AMC/RO should schedule the Veteran 
for a VA orthopedic or joints examination, 
to be conducted by an examiner other than 
the clinician who performed the February 
2008 examination, for the purposes of (a) 
determining the nature, etiology and 
approximate onset date of any right knee, 
left hip, back and cervical spine 
disabilities that are present; (b) 
obtaining an opinion as to whether the 
Veteran's service-connected left knee 
disability caused or aggravated any right 
knee, left hip pr  back disability that is 
present; and (c) determining the current 
severity of the Veteran's service-
connected left knee disability.  

The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review.  Any tests or 
studies deemed necessary should be 
accomplished.

After a review of the relevant evidence in 
the claims file, obtaining a history from 
the Veteran, the clinical examination and 
any tests or studies deemed necessary, the 
examiner must address the following 
questions:

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
any chronic back, neck, left hip, or 
right knee disorder that is currently 
present began during service or is 
otherwise linked to some incident of 
active duty, to include either or both 
undisputed January 1966 incidents 
involving landmine explosions?

b.  Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected left knee disorder 
caused or aggravated a current left 
hip, right knee or back disorder? 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that a disability was 
aggravated by a service-connected 
disorder, to the extent that is possible, 
the clinician should determine the 
approximate degree of disc disease and/or 
degenerative joint changes present 
(baseline level) before the onset of the 
aggravation compared to the present degree 
of disability (e.g., slight to moderate; 
moderate to severe).

The examiner is also requested to provide 
a rationale for any opinion expressed. If 
the clinician is unable to provide any 
requested opinion without resort to pure 
speculation, he or she should so indicate.

With regard to the Veteran's service-
connected left knee disability, the 
examination must include range of motion 
studies for the knee.  The examiner should 
specifically state whether it is at least 
as likely as not (50 percent or greater 
degree of probability) that the Veteran 
has any additional loss of motion of the 
left knee due to pain or flare-ups of pain 
supported by objective findings, and 
whether there is any such additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms or any other related signs or 
symptoms.  Any increase in limitation of 
motion must be expressed in degrees.  If 
laxity of the left knee is noted, the 
examiner must provide an opinion as to 
whether such is consistent with 
instability of the knee and (b) the extent 
of this laxity or instability (i.e. 
slight, moderate or severe).  

4.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

